UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON DC20549 FORM 10-Q/A Amendment No. 1 (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2010 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 1-6659 AQUA AMERICA, INC. (Exact name of registrant as specified in its charter) Pennsylvania 23-1702594 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 762 W. Lancaster Avenue, Bryn Mawr, Pennsylvania 19010-3489 (Address of principal executive offices) (Zip Code) (610) 527-8000 (Registrant's telephone number, including area code) (Former Name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12(b)-2 of the Exchange Act.: Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoT Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of July 23, 2010:137,258,091 Explanatory Note: This amendment (Form 10-Q/A) to our Quarterly Report for Form 10-Q for the period ended on June 30, 2010, as filed with the Securities and Exchange Commission on August 6, 2010 (Form 10-Q), is being filed for the sole purpose of furnishing Exhibit 101 to the Form 10-Q.Such exhibit was inadvertently transmitted by our EDGAR filing service as Exhibit 100 to the Form 10-Q.No other changes have been made to the Form 10-Q.This Form 10-Q/A speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the Form 10-Q. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be executed on its behalf by the undersigned thereunto duly authorized. August 9, 2010 Aqua America, Inc. Registrant Nicholas DeBenedictis Nicholas DeBenedictis Chairman, President and Chief Executive Officer David P. Smeltzer David P. Smeltzer Chief Financial Officer 1 EXHIBIT INDEX (1) Exhibit No. Description 31.1* Certification of Chief Executive Officer, pursuant to Rule 13a-14(a) under the Securities and Exchange Act of 1934. 31.2* Certification of Chief Financial Officer, pursuant to Rule 13a-14(a) under the Securities and Exchange Act of 1934. 32.1** Certification of Chief Executive Officer, pursuant to 18 U.S.C. Section 1350. 32.2** Certification of Chief Financial Officer, pursuant to 18 U.S.C. Section 1350. 101.INS† XBRL Instance Document 101.SCH† XBRL Taxonomy Extension Schema Document 101.CAL† XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF† XBRL Taxonomy Extension Definition Linkbase Document 101.LAB† XBRL Taxonomy Extension Label Linkbase Document 101.PRES† XBRL Taxonomy Extension Presentation Linkbase Document In accordance with Item601(b)(4)(iii)(A) of Regulation S-K, copies of certain instruments defining the rights of holders of long-term debt of the Company or its subsidiaries are not filed herewith.Pursuant to this regulation, we hereby agree to furnish a copy of any such instrument to the SEC upon request. *
